By the Court.
This is an action of tort to recover compensation for personal injuries received by the plaintiff at about seven o’clock on a moonlit February night, while a pedestrian upon a highway, by reason of being run down from behind by the driver of an automobile. There was evidence tending to show that the plaintiff was walking in a regular course along the right hand side of a frozen country road free from snow or ice, and was unaware of the proximity of the automobile until he was struck. The defendant gave no warning of his approach. He testified that he did not see the plaintiff because blinded by lights of an approaching electric car and because the plaintiff’s “clothing was very nearly the same color as the road.” The case rightly was submitted to the jury. Powers v. Loring, 231 Mass. 458.

Exceptions overruled.